Judge Simpson
delivered the opinion of the court.
The only question that we will consider in this case, is the extent of the liability of the sureties in a guardian’s bond, executed in the year 1836. The penalty of the bond is one thousand dollars, and the sum due by the guardian to his ward when he arrived at the age of twenty-one exceeded, very considerably, the amount of the penalty.
In the case of Woods vs. Commonwealth for Pennington., (8. B. Monroe, 112,) it was decided, that in an action upon a penal bond against sureties, the recovery was limited to the penalty of the bond.
In the subsequent case of Hughes vs. Wickliffe, (11 B. Monroe, 202,) on a review of all the authorities upon the question, the previous decision was approved, but interest on the penalty was allowed from the time that a breach of the condition of the bond had occurred.
Upon a breach of the condition of a penal bond, the penalty becomes, in law, a debt due, and the obligors can discharge themselves from all liability upon the bond, where the damages resulting from the breach of the condition exceeded the penalty, by the payment of the penalty alone.
Inasmuch, however, as the penalty is due so soon as the condition is broken, it carries interest as a matter of law, from that time until it is paid, and where, as in this case, the actual damages resulting *620from the breach of the condition, exceed the penalty with the interest from the time of the breach, the sureties in the bond should be required to pay interest uP°n the penalty from that time,
damagesinsuch orfthe6 happen^ ing of the bear ’ interest until it m paid, Hughes v. Wick-life, li B. Mon. ll ^itis the duty of a guardian to ■what is due to val*of*the3ward to the age of 21 feX then to pay6, bounder'inter5 est on the ¡unds til paid."1"13 Un"
It was the duty of the guardian to pay to his ward the money m his hands, when the latter attained the a£e °P twenty-one. His failure to do it was a breach of the condition of his bond, and subjected his sureties to liability to the extent of its penalty. And as the guardian was liable for interest on the money in , 0 J his hands, until it was paid, so the sureties were liafor interest on the penalty of the bond until they discharged themselves from all liability by its payment,
the ward attained the age of twenty-one on the ^rst °P June> 1852. The payment of one thousand dollars at that time would have exonerated the sureties from all liability on the bond. Having failed *° P8^ they are liable for interest upon it from the time it became due, and ought to have been paid,
Wherefore, the judgment is reversed, and cause remanded with directions to render a judgment against the sureties for one thousand dollars, with interest thereon from the first of June, 1852, until paid, and to dismiss the plaintiff’s petition without prejudice, so far as it seeks relief against the defendant, C. Boardman,he having been appointed administrator on the estate of the guardian in the State of Missouri.